342 S.W.2d 757 (1961)
Ray Evert CREECH, Appellant,
v.
STATE of Texas, Appellee.
No. 32926.
Court of Criminal Appeals of Texas.
February 15, 1961.
No attorney for appellant of record on appeal.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Presiding Judge.
The offense is driving an automobile upon a public highway while intoxicated; the punishment, 3 days in jail and a fine of $100.
*758 No statement of facts accompanies the record, and there are no formal bills of exception. The objection to the court's charge and the refusal of a requested charge show no error.
The motion for new trial alleged that one of the jurors, during the trial, conversed with the 14 year old son of the assistant county attorney who conducted the prosecution. There was no allegation that the conversation related to the case on trial, and no conversation is set out which could be harmful to appellant.
This being a misdemeanor case where the jurors could separate, the allegation was not an allegation of jury misconduct upon which the trial judge was required to hear evidence.
The judgment is affirmed.